Order unanimously reversed, on the law and in the exercise of discretion, and the motion to add East Coast, Insurance Company as a party granted, without costs or disbursements. (See CPLR 401; 1 Weinstein-Korn-Miller, par. 401.06; MVAIO v. National Grange Mut. Ins. Go., 26 A D 2d 6, 7, affid. 19 N Y 2d 115.) Under the 'circumstances, adding East Coast as a party will avoid a multiplicity of suits. Since the issue of disclaimer is directly involved in the pending special proceeding, the rights of the parties vis-a-vis East Coast should also be adjudicated in one proceeding, and should not have to await subsequent litigation. (Cf. Matter of Lakeland Water Dist. v. Onondaga County Water Auth., .29 A D 2d 1042; Matter of Manáis v. Gorski, 24 A D 2d 181; Matter of Gunter v. Gunter, 47 Mise 2d 861.) The trial of the preliminary issue is, however, stayed for the period of 20 days after service of a copy of ■the order to 'be entered herein, during which period East Coast, if so advised, may institute an action for a declaratory judgment, in Which event the stay of 'the trial of said issue is continued pending determination of that action, otherwise the trial of the preliminary issue shall proceed with East Coast Insurance Company as an added party at the expiration of said 20-day period and after .compliance with the provisions of the order to be entered herein. Settle order on notice, including directions for service of an amended notice of application and amended or supplemental petition on East Coast Insurance Company, with leave to such company to answer. Concur — Eager, J. P., Capozzoli, MeGivern and McNally, JJ.